 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 1 of
                                                            1 of   360
                                                                 360   PageID
                                                                     PageID #: #: 413
                                                                               182023




                             EXHIBIT A
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 2 of
                                                            2 of   360
                                                                 360   PageID
                                                                     PageID #: #: 414
                                                                               182024
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 3 of
                                                            3 of   360
                                                                 360   PageID
                                                                     PageID #: #: 415
                                                                               182025
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 4 of
                                                            4 of   360
                                                                 360   PageID
                                                                     PageID #: #: 416
                                                                               182026
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 5 of
                                                            5 of   360
                                                                 360   PageID
                                                                     PageID #: #: 417
                                                                               182027
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 6 of
                                                            6 of   360
                                                                 360   PageID
                                                                     PageID #: #: 418
                                                                               182028
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 7 of
                                                            7 of   360
                                                                 360   PageID
                                                                     PageID #: #: 419
                                                                               182029
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 8 of
                                                            8 of   360
                                                                 360   PageID
                                                                     PageID #: #: 420
                                                                               182030
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 9 of
                                                            9 of   360
                                                                 360   PageID
                                                                     PageID #: #: 421
                                                                               182031
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            1010
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 422
                                                                                 182032
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            1111
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 423
                                                                                 182033
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            1212
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 424
                                                                                 182034
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            1313
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 425
                                                                                 182035
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            1414
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 426
                                                                                 182036
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            1515
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 427
                                                                                 182037
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            1616
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 428
                                                                                 182038




                            EXHIBIT B
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            1717
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 429
                                                                                 182039
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            1818
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 430
                                                                                 182040
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            1919
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 431
                                                                                 182041
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            2020
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 432
                                                                                 182042
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            2121
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 433
                                                                                 182043
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            2222
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 434
                                                                                 182044
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            2323
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 435
                                                                                 182045
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            2424
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 436
                                                                                 182046
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            2525
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 437
                                                                                 182047
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            2626
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 438
                                                                                 182048
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            2727
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 439
                                                                                 182049
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            2828
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 440
                                                                                 182050
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            2929
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 441
                                                                                 182051
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            3030
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 442
                                                                                 182052
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            3131
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 443
                                                                                 182053
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            3232
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 444
                                                                                 182054
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            3333
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 445
                                                                                 182055
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            3434
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 446
                                                                                 182056
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            3535
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 447
                                                                                 182057
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            3636
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 448
                                                                                 182058
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            3737
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 449
                                                                                 182059
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            3838
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 450
                                                                                 182060
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            3939
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 451
                                                                                 182061




                              EXHIBIT C
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            4040
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 452
                                                                                 182062
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            4141
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 453
                                                                                 182063
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            4242
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 454
                                                                                 182064
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            4343
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 455
                                                                                 182065
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            4444
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 456
                                                                                 182066
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            4545
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 457
                                                                                 182067
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            4646
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 458
                                                                                 182068
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            4747
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 459
                                                                                 182069
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            4848
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 460
                                                                                 182070
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            4949
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 461
                                                                                 182071
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            5050
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 462
                                                                                 182072
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            5151
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 463
                                                                                 182073
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            5252
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 464
                                                                                 182074
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            5353
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 465
                                                                                 182075
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            5454
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 466
                                                                                 182076
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            5555
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 467
                                                                                 182077
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            5656
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 468
                                                                                 182078
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            5757
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 469
                                                                                 182079
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            5858
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 470
                                                                                 182080
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            5959
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 471
                                                                                 182081
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            6060
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 472
                                                                                 182082
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            6161
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 473
                                                                                 182083
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            6262
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 474
                                                                                 182084




                             EXHIBIT D
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            6363
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 475
                                                                                 182085
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            6464
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 476
                                                                                 182086
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            6565
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 477
                                                                                 182087
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            6666
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 478
                                                                                 182088
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            6767
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 479
                                                                                 182089
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            6868
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 480
                                                                                 182090
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            6969
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 481
                                                                                 182091
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            7070
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 482
                                                                                 182092
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            7171
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 483
                                                                                 182093
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            7272
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 484
                                                                                 182094
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            7373
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 485
                                                                                 182095
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            7474
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 486
                                                                                 182096
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            7575
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 487
                                                                                 182097
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            7676
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 488
                                                                                 182098
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            7777
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 489
                                                                                 182099
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            7878
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 490
                                                                                 182100
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            7979
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 491
                                                                                 182101
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            8080
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 492
                                                                                 182102
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            8181
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 493
                                                                                 182103
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            8282
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 494
                                                                                 182104
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            8383
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 495
                                                                                 182105
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            8484
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 496
                                                                                 182106
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            8585
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 497
                                                                                 182107
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            8686
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 498
                                                                                 182108
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            8787
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 499
                                                                                 182109
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            8888
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 500
                                                                                 182110
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            8989
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 501
                                                                                 182111
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            9090
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 502
                                                                                 182112
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            9191
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 503
                                                                                 182113
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            9292
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 504
                                                                                 182114
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            9393
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 505
                                                                                 182115




                              EXHIBIT E
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            9494
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 506
                                                                                 182116
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            9595
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 507
                                                                                 182117
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            9696
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 508
                                                                                 182118
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            9797
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 509
                                                                                 182119
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            9898
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 510
                                                                                 182120
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page
                                                            9999
                                                               of of
                                                                  360360 PageID
                                                                       PageID #: #: 511
                                                                                 182121
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 100
                                                            100 of of
                                                                   360360 PageID
                                                                        PageID #: #: 512
                                                                                  182122
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 101
                                                            101 of of
                                                                   360360 PageID
                                                                        PageID #: #: 513
                                                                                  182123
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 102
                                                            102 of of
                                                                   360360 PageID
                                                                        PageID #: #: 514
                                                                                  182124
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 103
                                                            103 of of
                                                                   360360 PageID
                                                                        PageID #: #: 515
                                                                                  182125
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 104
                                                            104 of of
                                                                   360360 PageID
                                                                        PageID #: #: 516
                                                                                  182126
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 105
                                                            105 of of
                                                                   360360 PageID
                                                                        PageID #: #: 517
                                                                                  182127
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 106
                                                            106 of of
                                                                   360360 PageID
                                                                        PageID #: #: 518
                                                                                  182128
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 107
                                                            107 of of
                                                                   360360 PageID
                                                                        PageID #: #: 519
                                                                                  182129
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 108
                                                            108 of of
                                                                   360360 PageID
                                                                        PageID #: #: 520
                                                                                  182130
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 109
                                                            109 of of
                                                                   360360 PageID
                                                                        PageID #: #: 521
                                                                                  182131
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 110
                                                            110 of of
                                                                   360360 PageID
                                                                        PageID #: #: 522
                                                                                  182132
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 111
                                                            111 of of
                                                                   360360 PageID
                                                                        PageID #: #: 523
                                                                                  182133
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 112
                                                            112 of of
                                                                   360360 PageID
                                                                        PageID #: #: 524
                                                                                  182134
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 113
                                                            113 of of
                                                                   360360 PageID
                                                                        PageID #: #: 525
                                                                                  182135
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 114
                                                            114 of of
                                                                   360360 PageID
                                                                        PageID #: #: 526
                                                                                  182136
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 115
                                                            115 of of
                                                                   360360 PageID
                                                                        PageID #: #: 527
                                                                                  182137
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 116
                                                            116 of of
                                                                   360360 PageID
                                                                        PageID #: #: 528
                                                                                  182138
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 117
                                                            117 of of
                                                                   360360 PageID
                                                                        PageID #: #: 529
                                                                                  182139
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 118
                                                            118 of of
                                                                   360360 PageID
                                                                        PageID #: #: 530
                                                                                  182140
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 119
                                                            119 of of
                                                                   360360 PageID
                                                                        PageID #: #: 531
                                                                                  182141
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 120
                                                            120 of of
                                                                   360360 PageID
                                                                        PageID #: #: 532
                                                                                  182142
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 121
                                                            121 of of
                                                                   360360 PageID
                                                                        PageID #: #: 533
                                                                                  182143
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 122
                                                            122 of of
                                                                   360360 PageID
                                                                        PageID #: #: 534
                                                                                  182144
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 123
                                                            123 of of
                                                                   360360 PageID
                                                                        PageID #: #: 535
                                                                                  182145
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 124
                                                            124 of of
                                                                   360360 PageID
                                                                        PageID #: #: 536
                                                                                  182146
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 125
                                                            125 of of
                                                                   360360 PageID
                                                                        PageID #: #: 537
                                                                                  182147
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 126
                                                            126 of of
                                                                   360360 PageID
                                                                        PageID #: #: 538
                                                                                  182148
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 127
                                                            127 of of
                                                                   360360 PageID
                                                                        PageID #: #: 539
                                                                                  182149
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 128
                                                            128 of of
                                                                   360360 PageID
                                                                        PageID #: #: 540
                                                                                  182150
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 129
                                                            129 of of
                                                                   360360 PageID
                                                                        PageID #: #: 541
                                                                                  182151
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 130
                                                            130 of of
                                                                   360360 PageID
                                                                        PageID #: #: 542
                                                                                  182152
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 131
                                                            131 of of
                                                                   360360 PageID
                                                                        PageID #: #: 543
                                                                                  182153
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 132
                                                            132 of of
                                                                   360360 PageID
                                                                        PageID #: #: 544
                                                                                  182154
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 133
                                                            133 of of
                                                                   360360 PageID
                                                                        PageID #: #: 545
                                                                                  182155
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 134
                                                            134 of of
                                                                   360360 PageID
                                                                        PageID #: #: 546
                                                                                  182156
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 135
                                                            135 of of
                                                                   360360 PageID
                                                                        PageID #: #: 547
                                                                                  182157
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 136
                                                            136 of of
                                                                   360360 PageID
                                                                        PageID #: #: 548
                                                                                  182158
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 137
                                                            137 of of
                                                                   360360 PageID
                                                                        PageID #: #: 549
                                                                                  182159
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 138
                                                            138 of of
                                                                   360360 PageID
                                                                        PageID #: #: 550
                                                                                  182160
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 139
                                                            139 of of
                                                                   360360 PageID
                                                                        PageID #: #: 551
                                                                                  182161
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 140
                                                            140 of of
                                                                   360360 PageID
                                                                        PageID #: #: 552
                                                                                  182162
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 141
                                                            141 of of
                                                                   360360 PageID
                                                                        PageID #: #: 553
                                                                                  182163
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 142
                                                            142 of of
                                                                   360360 PageID
                                                                        PageID #: #: 554
                                                                                  182164




                               EXHIBIT F
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 143
                                                            143 of of
                                                                   360360 PageID
                                                                        PageID #: #: 555
                                                                                  182165
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 144
                                                            144 of of
                                                                   360360 PageID
                                                                        PageID #: #: 556
                                                                                  182166
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 145
                                                            145 of of
                                                                   360360 PageID
                                                                        PageID #: #: 557
                                                                                  182167
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 146
                                                            146 of of
                                                                   360360 PageID
                                                                        PageID #: #: 558
                                                                                  182168
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 147
                                                            147 of of
                                                                   360360 PageID
                                                                        PageID #: #: 559
                                                                                  182169
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 148
                                                            148 of of
                                                                   360360 PageID
                                                                        PageID #: #: 560
                                                                                  182170
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 149
                                                            149 of of
                                                                   360360 PageID
                                                                        PageID #: #: 561
                                                                                  182171
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 150
                                                            150 of of
                                                                   360360 PageID
                                                                        PageID #: #: 562
                                                                                  182172
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 151
                                                            151 of of
                                                                   360360 PageID
                                                                        PageID #: #: 563
                                                                                  182173
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 152
                                                            152 of of
                                                                   360360 PageID
                                                                        PageID #: #: 564
                                                                                  182174
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 153
                                                            153 of of
                                                                   360360 PageID
                                                                        PageID #: #: 565
                                                                                  182175
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 154
                                                            154 of of
                                                                   360360 PageID
                                                                        PageID #: #: 566
                                                                                  182176
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 155
                                                            155 of of
                                                                   360360 PageID
                                                                        PageID #: #: 567
                                                                                  182177
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 156
                                                            156 of of
                                                                   360360 PageID
                                                                        PageID #: #: 568
                                                                                  182178
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 157
                                                            157 of of
                                                                   360360 PageID
                                                                        PageID #: #: 569
                                                                                  182179
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 158
                                                            158 of of
                                                                   360360 PageID
                                                                        PageID #: #: 570
                                                                                  182180
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 159
                                                            159 of of
                                                                   360360 PageID
                                                                        PageID #: #: 571
                                                                                  182181
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 160
                                                            160 of of
                                                                   360360 PageID
                                                                        PageID #: #: 572
                                                                                  182182
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 161
                                                            161 of of
                                                                   360360 PageID
                                                                        PageID #: #: 573
                                                                                  182183
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 162
                                                            162 of of
                                                                   360360 PageID
                                                                        PageID #: #: 574
                                                                                  182184
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 163
                                                            163 of of
                                                                   360360 PageID
                                                                        PageID #: #: 575
                                                                                  182185
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 164
                                                            164 of of
                                                                   360360 PageID
                                                                        PageID #: #: 576
                                                                                  182186
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 165
                                                            165 of of
                                                                   360360 PageID
                                                                        PageID #: #: 577
                                                                                  182187
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 166
                                                            166 of of
                                                                   360360 PageID
                                                                        PageID #: #: 578
                                                                                  182188
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 167
                                                            167 of of
                                                                   360360 PageID
                                                                        PageID #: #: 579
                                                                                  182189
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 168
                                                            168 of of
                                                                   360360 PageID
                                                                        PageID #: #: 580
                                                                                  182190




                              EXHIBIT G
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 169
                                                            169 of of
                                                                   360360 PageID
                                                                        PageID #: #: 581
                                                                                  182191
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 170
                                                            170 of of
                                                                   360360 PageID
                                                                        PageID #: #: 582
                                                                                  182192
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 171
                                                            171 of of
                                                                   360360 PageID
                                                                        PageID #: #: 583
                                                                                  182193
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 172
                                                            172 of of
                                                                   360360 PageID
                                                                        PageID #: #: 584
                                                                                  182194
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 173
                                                            173 of of
                                                                   360360 PageID
                                                                        PageID #: #: 585
                                                                                  182195
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 174
                                                            174 of of
                                                                   360360 PageID
                                                                        PageID #: #: 586
                                                                                  182196
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 175
                                                            175 of of
                                                                   360360 PageID
                                                                        PageID #: #: 587
                                                                                  182197
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 176
                                                            176 of of
                                                                   360360 PageID
                                                                        PageID #: #: 588
                                                                                  182198
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 177
                                                            177 of of
                                                                   360360 PageID
                                                                        PageID #: #: 589
                                                                                  182199
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 178
                                                            178 of of
                                                                   360360 PageID
                                                                        PageID #: #: 590
                                                                                  182200
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 179
                                                            179 of of
                                                                   360360 PageID
                                                                        PageID #: #: 591
                                                                                  182201
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 180
                                                            180 of of
                                                                   360360 PageID
                                                                        PageID #: #: 592
                                                                                  182202
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 181
                                                            181 of of
                                                                   360360 PageID
                                                                        PageID #: #: 593
                                                                                  182203
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 182
                                                            182 of of
                                                                   360360 PageID
                                                                        PageID #: #: 594
                                                                                  182204
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 183
                                                            183 of of
                                                                   360360 PageID
                                                                        PageID #: #: 595
                                                                                  182205
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 184
                                                            184 of of
                                                                   360360 PageID
                                                                        PageID #: #: 596
                                                                                  182206
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 185
                                                            185 of of
                                                                   360360 PageID
                                                                        PageID #: #: 597
                                                                                  182207
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 186
                                                            186 of of
                                                                   360360 PageID
                                                                        PageID #: #: 598
                                                                                  182208
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 187
                                                            187 of of
                                                                   360360 PageID
                                                                        PageID #: #: 599
                                                                                  182209
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 188
                                                            188 of of
                                                                   360360 PageID
                                                                        PageID #: #: 600
                                                                                  182210
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 189
                                                            189 of of
                                                                   360360 PageID
                                                                        PageID #: #: 601
                                                                                  182211
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 190
                                                            190 of of
                                                                   360360 PageID
                                                                        PageID #: #: 602
                                                                                  182212
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 191
                                                            191 of of
                                                                   360360 PageID
                                                                        PageID #: #: 603
                                                                                  182213




                              EXHIBIT H
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 192
                                                            192 of of
                                                                   360360 PageID
                                                                        PageID #: #: 604
                                                                                  182214
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 193
                                                            193 of of
                                                                   360360 PageID
                                                                        PageID #: #: 605
                                                                                  182215
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 194
                                                            194 of of
                                                                   360360 PageID
                                                                        PageID #: #: 606
                                                                                  182216
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 195
                                                            195 of of
                                                                   360360 PageID
                                                                        PageID #: #: 607
                                                                                  182217
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 196
                                                            196 of of
                                                                   360360 PageID
                                                                        PageID #: #: 608
                                                                                  182218
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 197
                                                            197 of of
                                                                   360360 PageID
                                                                        PageID #: #: 609
                                                                                  182219
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 198
                                                            198 of of
                                                                   360360 PageID
                                                                        PageID #: #: 610
                                                                                  182220
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 199
                                                            199 of of
                                                                   360360 PageID
                                                                        PageID #: #: 611
                                                                                  182221
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 200
                                                            200 of of
                                                                   360360 PageID
                                                                        PageID #: #: 612
                                                                                  182222
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 201
                                                            201 of of
                                                                   360360 PageID
                                                                        PageID #: #: 613
                                                                                  182223
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 202
                                                            202 of of
                                                                   360360 PageID
                                                                        PageID #: #: 614
                                                                                  182224
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 203
                                                            203 of of
                                                                   360360 PageID
                                                                        PageID #: #: 615
                                                                                  182225
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 204
                                                            204 of of
                                                                   360360 PageID
                                                                        PageID #: #: 616
                                                                                  182226
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 205
                                                            205 of of
                                                                   360360 PageID
                                                                        PageID #: #: 617
                                                                                  182227
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 206
                                                            206 of of
                                                                   360360 PageID
                                                                        PageID #: #: 618
                                                                                  182228
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 207
                                                            207 of of
                                                                   360360 PageID
                                                                        PageID #: #: 619
                                                                                  182229
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 208
                                                            208 of of
                                                                   360360 PageID
                                                                        PageID #: #: 620
                                                                                  182230
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 209
                                                            209 of of
                                                                   360360 PageID
                                                                        PageID #: #: 621
                                                                                  182231
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 210
                                                            210 of of
                                                                   360360 PageID
                                                                        PageID #: #: 622
                                                                                  182232
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 211
                                                            211 of of
                                                                   360360 PageID
                                                                        PageID #: #: 623
                                                                                  182233
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 212
                                                            212 of of
                                                                   360360 PageID
                                                                        PageID #: #: 624
                                                                                  182234
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 213
                                                            213 of of
                                                                   360360 PageID
                                                                        PageID #: #: 625
                                                                                  182235
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 214
                                                            214 of of
                                                                   360360 PageID
                                                                        PageID #: #: 626
                                                                                  182236
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 215
                                                            215 of of
                                                                   360360 PageID
                                                                        PageID #: #: 627
                                                                                  182237
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 216
                                                            216 of of
                                                                   360360 PageID
                                                                        PageID #: #: 628
                                                                                  182238




                               EXHIBIT I
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 217
                                                            217 of of
                                                                   360360 PageID
                                                                        PageID #: #: 629
                                                                                  182239
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 218
                                                            218 of of
                                                                   360360 PageID
                                                                        PageID #: #: 630
                                                                                  182240
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 219
                                                            219 of of
                                                                   360360 PageID
                                                                        PageID #: #: 631
                                                                                  182241
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 220
                                                            220 of of
                                                                   360360 PageID
                                                                        PageID #: #: 632
                                                                                  182242
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 221
                                                            221 of of
                                                                   360360 PageID
                                                                        PageID #: #: 633
                                                                                  182243
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 222
                                                            222 of of
                                                                   360360 PageID
                                                                        PageID #: #: 634
                                                                                  182244
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 223
                                                            223 of of
                                                                   360360 PageID
                                                                        PageID #: #: 635
                                                                                  182245
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 224
                                                            224 of of
                                                                   360360 PageID
                                                                        PageID #: #: 636
                                                                                  182246
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 225
                                                            225 of of
                                                                   360360 PageID
                                                                        PageID #: #: 637
                                                                                  182247
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 226
                                                            226 of of
                                                                   360360 PageID
                                                                        PageID #: #: 638
                                                                                  182248
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 227
                                                            227 of of
                                                                   360360 PageID
                                                                        PageID #: #: 639
                                                                                  182249
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 228
                                                            228 of of
                                                                   360360 PageID
                                                                        PageID #: #: 640
                                                                                  182250
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 229
                                                            229 of of
                                                                   360360 PageID
                                                                        PageID #: #: 641
                                                                                  182251




                               EXHIBIT J
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 230
                                                            230 of of
                                                                   360360 PageID
                                                                        PageID #: #: 642
                                                                                  182252
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 231
                                                            231 of of
                                                                   360360 PageID
                                                                        PageID #: #: 643
                                                                                  182253
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 232
                                                            232 of of
                                                                   360360 PageID
                                                                        PageID #: #: 644
                                                                                  182254
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 233
                                                            233 of of
                                                                   360360 PageID
                                                                        PageID #: #: 645
                                                                                  182255
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 234
                                                            234 of of
                                                                   360360 PageID
                                                                        PageID #: #: 646
                                                                                  182256
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 235
                                                            235 of of
                                                                   360360 PageID
                                                                        PageID #: #: 647
                                                                                  182257
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 236
                                                            236 of of
                                                                   360360 PageID
                                                                        PageID #: #: 648
                                                                                  182258
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 237
                                                            237 of of
                                                                   360360 PageID
                                                                        PageID #: #: 649
                                                                                  182259
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 238
                                                            238 of of
                                                                   360360 PageID
                                                                        PageID #: #: 650
                                                                                  182260
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 239
                                                            239 of of
                                                                   360360 PageID
                                                                        PageID #: #: 651
                                                                                  182261
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 240
                                                            240 of of
                                                                   360360 PageID
                                                                        PageID #: #: 652
                                                                                  182262
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 241
                                                            241 of of
                                                                   360360 PageID
                                                                        PageID #: #: 653
                                                                                  182263
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 242
                                                            242 of of
                                                                   360360 PageID
                                                                        PageID #: #: 654
                                                                                  182264
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 243
                                                            243 of of
                                                                   360360 PageID
                                                                        PageID #: #: 655
                                                                                  182265
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 244
                                                            244 of of
                                                                   360360 PageID
                                                                        PageID #: #: 656
                                                                                  182266
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 245
                                                            245 of of
                                                                   360360 PageID
                                                                        PageID #: #: 657
                                                                                  182267
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 246
                                                            246 of of
                                                                   360360 PageID
                                                                        PageID #: #: 658
                                                                                  182268
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 247
                                                            247 of of
                                                                   360360 PageID
                                                                        PageID #: #: 659
                                                                                  182269
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 248
                                                            248 of of
                                                                   360360 PageID
                                                                        PageID #: #: 660
                                                                                  182270




                              EXHIBIT K
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 249
                                                            249 of of
                                                                   360360 PageID
                                                                        PageID #: #: 661
                                                                                  182271
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 250
                                                            250 of of
                                                                   360360 PageID
                                                                        PageID #: #: 662
                                                                                  182272
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 251
                                                            251 of of
                                                                   360360 PageID
                                                                        PageID #: #: 663
                                                                                  182273
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 252
                                                            252 of of
                                                                   360360 PageID
                                                                        PageID #: #: 664
                                                                                  182274
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 253
                                                            253 of of
                                                                   360360 PageID
                                                                        PageID #: #: 665
                                                                                  182275
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 254
                                                            254 of of
                                                                   360360 PageID
                                                                        PageID #: #: 666
                                                                                  182276
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 255
                                                            255 of of
                                                                   360360 PageID
                                                                        PageID #: #: 667
                                                                                  182277
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 256
                                                            256 of of
                                                                   360360 PageID
                                                                        PageID #: #: 668
                                                                                  182278
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 257
                                                            257 of of
                                                                   360360 PageID
                                                                        PageID #: #: 669
                                                                                  182279
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 258
                                                            258 of of
                                                                   360360 PageID
                                                                        PageID #: #: 670
                                                                                  182280
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 259
                                                            259 of of
                                                                   360360 PageID
                                                                        PageID #: #: 671
                                                                                  182281




                              EXHIBIT L
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 260
                                                            260 of of
                                                                   360360 PageID
                                                                        PageID #: #: 672
                                                                                  182282
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 261
                                                            261 of of
                                                                   360360 PageID
                                                                        PageID #: #: 673
                                                                                  182283
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 262
                                                            262 of of
                                                                   360360 PageID
                                                                        PageID #: #: 674
                                                                                  182284
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 263
                                                            263 of of
                                                                   360360 PageID
                                                                        PageID #: #: 675
                                                                                  182285
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 264
                                                            264 of of
                                                                   360360 PageID
                                                                        PageID #: #: 676
                                                                                  182286
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 265
                                                            265 of of
                                                                   360360 PageID
                                                                        PageID #: #: 677
                                                                                  182287
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 266
                                                            266 of of
                                                                   360360 PageID
                                                                        PageID #: #: 678
                                                                                  182288
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 267
                                                            267 of of
                                                                   360360 PageID
                                                                        PageID #: #: 679
                                                                                  182289
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 268
                                                            268 of of
                                                                   360360 PageID
                                                                        PageID #: #: 680
                                                                                  182290
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 269
                                                            269 of of
                                                                   360360 PageID
                                                                        PageID #: #: 681
                                                                                  182291
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 270
                                                            270 of of
                                                                   360360 PageID
                                                                        PageID #: #: 682
                                                                                  182292
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 271
                                                            271 of of
                                                                   360360 PageID
                                                                        PageID #: #: 683
                                                                                  182293
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 272
                                                            272 of of
                                                                   360360 PageID
                                                                        PageID #: #: 684
                                                                                  182294
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 273
                                                            273 of of
                                                                   360360 PageID
                                                                        PageID #: #: 685
                                                                                  182295
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 274
                                                            274 of of
                                                                   360360 PageID
                                                                        PageID #: #: 686
                                                                                  182296
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 275
                                                            275 of of
                                                                   360360 PageID
                                                                        PageID #: #: 687
                                                                                  182297
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 276
                                                            276 of of
                                                                   360360 PageID
                                                                        PageID #: #: 688
                                                                                  182298
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 277
                                                            277 of of
                                                                   360360 PageID
                                                                        PageID #: #: 689
                                                                                  182299
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 278
                                                            278 of of
                                                                   360360 PageID
                                                                        PageID #: #: 690
                                                                                  182300
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 279
                                                            279 of of
                                                                   360360 PageID
                                                                        PageID #: #: 691
                                                                                  182301
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 280
                                                            280 of of
                                                                   360360 PageID
                                                                        PageID #: #: 692
                                                                                  182302
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 281
                                                            281 of of
                                                                   360360 PageID
                                                                        PageID #: #: 693
                                                                                  182303
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 282
                                                            282 of of
                                                                   360360 PageID
                                                                        PageID #: #: 694
                                                                                  182304
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 283
                                                            283 of of
                                                                   360360 PageID
                                                                        PageID #: #: 695
                                                                                  182305




                             EXHIBIT M
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 284
                                                            284 of of
                                                                   360360 PageID
                                                                        PageID #: #: 696
                                                                                  182306
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 285
                                                            285 of of
                                                                   360360 PageID
                                                                        PageID #: #: 697
                                                                                  182307
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 286
                                                            286 of of
                                                                   360360 PageID
                                                                        PageID #: #: 698
                                                                                  182308
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 287
                                                            287 of of
                                                                   360360 PageID
                                                                        PageID #: #: 699
                                                                                  182309
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 288
                                                            288 of of
                                                                   360360 PageID
                                                                        PageID #: #: 700
                                                                                  182310
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 289
                                                            289 of of
                                                                   360360 PageID
                                                                        PageID #: #: 701
                                                                                  182311
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 290
                                                            290 of of
                                                                   360360 PageID
                                                                        PageID #: #: 702
                                                                                  182312
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 291
                                                            291 of of
                                                                   360360 PageID
                                                                        PageID #: #: 703
                                                                                  182313
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 292
                                                            292 of of
                                                                   360360 PageID
                                                                        PageID #: #: 704
                                                                                  182314
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 293
                                                            293 of of
                                                                   360360 PageID
                                                                        PageID #: #: 705
                                                                                  182315
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 294
                                                            294 of of
                                                                   360360 PageID
                                                                        PageID #: #: 706
                                                                                  182316
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 295
                                                            295 of of
                                                                   360360 PageID
                                                                        PageID #: #: 707
                                                                                  182317
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 296
                                                            296 of of
                                                                   360360 PageID
                                                                        PageID #: #: 708
                                                                                  182318
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 297
                                                            297 of of
                                                                   360360 PageID
                                                                        PageID #: #: 709
                                                                                  182319
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 298
                                                            298 of of
                                                                   360360 PageID
                                                                        PageID #: #: 710
                                                                                  182320
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 299
                                                            299 of of
                                                                   360360 PageID
                                                                        PageID #: #: 711
                                                                                  182321
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 300
                                                            300 of of
                                                                   360360 PageID
                                                                        PageID #: #: 712
                                                                                  182322
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 301
                                                            301 of of
                                                                   360360 PageID
                                                                        PageID #: #: 713
                                                                                  182323
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 302
                                                            302 of of
                                                                   360360 PageID
                                                                        PageID #: #: 714
                                                                                  182324
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 303
                                                            303 of of
                                                                   360360 PageID
                                                                        PageID #: #: 715
                                                                                  182325




                              EXHIBIT N
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 304
                                                            304 of of
                                                                   360360 PageID
                                                                        PageID #: #: 716
                                                                                  182326
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 305
                                                            305 of of
                                                                   360360 PageID
                                                                        PageID #: #: 717
                                                                                  182327
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 306
                                                            306 of of
                                                                   360360 PageID
                                                                        PageID #: #: 718
                                                                                  182328
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 307
                                                            307 of of
                                                                   360360 PageID
                                                                        PageID #: #: 719
                                                                                  182329
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 308
                                                            308 of of
                                                                   360360 PageID
                                                                        PageID #: #: 720
                                                                                  182330
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 309
                                                            309 of of
                                                                   360360 PageID
                                                                        PageID #: #: 721
                                                                                  182331
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 310
                                                            310 of of
                                                                   360360 PageID
                                                                        PageID #: #: 722
                                                                                  182332
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 311
                                                            311 of of
                                                                   360360 PageID
                                                                        PageID #: #: 723
                                                                                  182333
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 312
                                                            312 of of
                                                                   360360 PageID
                                                                        PageID #: #: 724
                                                                                  182334
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 313
                                                            313 of of
                                                                   360360 PageID
                                                                        PageID #: #: 725
                                                                                  182335
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 314
                                                            314 of of
                                                                   360360 PageID
                                                                        PageID #: #: 726
                                                                                  182336
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 315
                                                            315 of of
                                                                   360360 PageID
                                                                        PageID #: #: 727
                                                                                  182337
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 316
                                                            316 of of
                                                                   360360 PageID
                                                                        PageID #: #: 728
                                                                                  182338




                               EXHIBIT F
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 317
                                                            317 of of
                                                                   360360 PageID
                                                                        PageID #: #: 729
                                                                                  182339
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 318
                                                            318 of of
                                                                   360360 PageID
                                                                        PageID #: #: 730
                                                                                  182340
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 319
                                                            319 of of
                                                                   360360 PageID
                                                                        PageID #: #: 731
                                                                                  182341
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 320
                                                            320 of of
                                                                   360360 PageID
                                                                        PageID #: #: 732
                                                                                  182342
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 321
                                                            321 of of
                                                                   360360 PageID
                                                                        PageID #: #: 733
                                                                                  182343
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 322
                                                            322 of of
                                                                   360360 PageID
                                                                        PageID #: #: 734
                                                                                  182344
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 323
                                                            323 of of
                                                                   360360 PageID
                                                                        PageID #: #: 735
                                                                                  182345
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 324
                                                            324 of of
                                                                   360360 PageID
                                                                        PageID #: #: 736
                                                                                  182346
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 325
                                                            325 of of
                                                                   360360 PageID
                                                                        PageID #: #: 737
                                                                                  182347
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 326
                                                            326 of of
                                                                   360360 PageID
                                                                        PageID #: #: 738
                                                                                  182348
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 327
                                                            327 of of
                                                                   360360 PageID
                                                                        PageID #: #: 739
                                                                                  182349
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 328
                                                            328 of of
                                                                   360360 PageID
                                                                        PageID #: #: 740
                                                                                  182350
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 329
                                                            329 of of
                                                                   360360 PageID
                                                                        PageID #: #: 741
                                                                                  182351
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 330
                                                            330 of of
                                                                   360360 PageID
                                                                        PageID #: #: 742
                                                                                  182352
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 331
                                                            331 of of
                                                                   360360 PageID
                                                                        PageID #: #: 743
                                                                                  182353
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 332
                                                            332 of of
                                                                   360360 PageID
                                                                        PageID #: #: 744
                                                                                  182354
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 333
                                                            333 of of
                                                                   360360 PageID
                                                                        PageID #: #: 745
                                                                                  182355
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 334
                                                            334 of of
                                                                   360360 PageID
                                                                        PageID #: #: 746
                                                                                  182356
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 335
                                                            335 of of
                                                                   360360 PageID
                                                                        PageID #: #: 747
                                                                                  182357
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 336
                                                            336 of of
                                                                   360360 PageID
                                                                        PageID #: #: 748
                                                                                  182358
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 337
                                                            337 of of
                                                                   360360 PageID
                                                                        PageID #: #: 749
                                                                                  182359
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 338
                                                            338 of of
                                                                   360360 PageID
                                                                        PageID #: #: 750
                                                                                  182360
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 339
                                                            339 of of
                                                                   360360 PageID
                                                                        PageID #: #: 751
                                                                                  182361
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 340
                                                            340 of of
                                                                   360360 PageID
                                                                        PageID #: #: 752
                                                                                  182362
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 341
                                                            341 of of
                                                                   360360 PageID
                                                                        PageID #: #: 753
                                                                                  182363
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 342
                                                            342 of of
                                                                   360360 PageID
                                                                        PageID #: #: 754
                                                                                  182364
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 343
                                                            343 of of
                                                                   360360 PageID
                                                                        PageID #: #: 755
                                                                                  182365
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 344
                                                            344 of of
                                                                   360360 PageID
                                                                        PageID #: #: 756
                                                                                  182366
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 345
                                                            345 of of
                                                                   360360 PageID
                                                                        PageID #: #: 757
                                                                                  182367
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 346
                                                            346 of of
                                                                   360360 PageID
                                                                        PageID #: #: 758
                                                                                  182368
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 347
                                                            347 of of
                                                                   360360 PageID
                                                                        PageID #: #: 759
                                                                                  182369
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 348
                                                            348 of of
                                                                   360360 PageID
                                                                        PageID #: #: 760
                                                                                  182370
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 349
                                                            349 of of
                                                                   360360 PageID
                                                                        PageID #: #: 761
                                                                                  182371
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 350
                                                            350 of of
                                                                   360360 PageID
                                                                        PageID #: #: 762
                                                                                  182372
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 351
                                                            351 of of
                                                                   360360 PageID
                                                                        PageID #: #: 763
                                                                                  182373
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 352
                                                            352 of of
                                                                   360360 PageID
                                                                        PageID #: #: 764
                                                                                  182374
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 353
                                                            353 of of
                                                                   360360 PageID
                                                                        PageID #: #: 765
                                                                                  182375
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 354
                                                            354 of of
                                                                   360360 PageID
                                                                        PageID #: #: 766
                                                                                  182376
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 355
                                                            355 of of
                                                                   360360 PageID
                                                                        PageID #: #: 767
                                                                                  182377
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 356
                                                            356 of of
                                                                   360360 PageID
                                                                        PageID #: #: 768
                                                                                  182378
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 357
                                                            357 of of
                                                                   360360 PageID
                                                                        PageID #: #: 769
                                                                                  182379
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 358
                                                            358 of of
                                                                   360360 PageID
                                                                        PageID #: #: 770
                                                                                  182380
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 359
                                                            359 of of
                                                                   360360 PageID
                                                                        PageID #: #: 771
                                                                                  182381
 Case1:99-mc-09999
Case  1:19-cv-02245-CFC Document
                    Document 1898-11-1Filed
                                         Filed 12/09/19Page
                                             12/09/19    Page 360
                                                            360 of of
                                                                   360360 PageID
                                                                        PageID #: #: 772
                                                                                  182382
